Case 1:18-cv-00174-LO-TCB Document 93 Filed 06/18/19 Page 1 of 2 PageID# 1015



                    IN THE UNITED STATES DISTRICT COURT FOR

                         THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division



GUO, Wengui aka Miles Kwok                           :

Plaintiff/Cross Defendant                            :

       v.                                            : Civil Action No. 1:18-cv-00174-LO-TCB

XIA, Yeliang                                         :

Defendant/Cross Claimant                             :



                         MOTION TO WITHDRAW AS COUNSEL

                                                &

                               CONTINUE THE TRIAL DATE

       Pursuant to Local Rule 83.1(G), Harry A. Dennis, Counsel for Mr. Xia, 2007 N. 15th St.,
Suite 201, Arlington, Virginia 22201 move this Court for an Order to withdraw his appearance as
Counsel of Record for Defendant Yeliang Xia in the above-referenced action.
       Local Rule 83.1(G) provides as follows: Withdrawal of Appearance: No attorney who
has entered an appearance in any civil action shall withdraw such appearance, or have it stricken
from the record, except on order of the Court and after reasonable notice to the party on whose
behalf said attorney has appeared.
       Mr. Xia hired Counsel to act as Local Counsel in a passive manner and, notwithstanding
the Court’s order that Mr. Dennis take over the responsibilities as lead counsel, Mr. Xia does not
desire to have Mr. Dennis act as lead counsel. Prior to today, Mr. Dennis and Mr. Xia have had
substantial disagreements on the nature of pleadings in this case. Presently, Mr. Xia directed
Counsel to withdraw if Counsel was unwilling to file specific pleadings as directed by Mr. Xia.
Counsel cannot comport with Local Rule 83.1(I) and abide by the direction of Mr. Xia.
       Out of an abundance of caution, Counsel also moves this Court to continue the current
trial date of July 1, 2019 to allow Mr. Xia an opportunity to hire new counsel of his choosing.
Case 1:18-cv-00174-LO-TCB Document 93 Filed 06/18/19 Page 2 of 2 PageID# 1016



        Counsel contacted Plaintiff’s Counsel, Mr. Morrissey who stated that he had no objection
to Mr. Dennis’ motion to withdraw nor an objection to the motion for a continuance of the
current trial date.


        For the foregoing reasons, undersigned counsel respectfully requests that the Court grant
the Motion and enter an Order withdrawing the appearance of Harry Dennis III as counsel for
Defendant Yeliang Xia in the above-referenced action.
Respectfully submitted by,


______s___________
Harry Dennis, Esq.
Local/Lead Counsel for Defendant Xia
VSB 40888
2007 N. 15th St.,
Suite 201
Arlington, Va. 22201
703-248-0626
Hdennis@dskvalaw.com

_________s__________
Ning Ye, Esq.
Foreign Counsel for Defendant Xia



                                  CERTIFICATE OF SERVICE


I hereby certify that a true and accurate copy of the foregoing witness list was served upon all
parties to this matter by means of the ECF filing system, this 18th Day of June, 2019.


___________s__________
Harry Dennis
